DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-5, 8-10, 14-18, 20, and 24-25 have previously been examined. Claims 1-3, 8-10, 12, 17, 18, 24, and 25 have been amended. Claims 4-5, 11, 13-16, and 20 have been cancelled. Claims 30 and 31 have been newly added. Claims 12 and 31 are withdrawn from consideration from the election of species 04/13/22. Claims 1-3, 8-10, 17-18, 24-25, and 30 are examined are their merits herein. 

Withdrawn Objections and Rejections

Claim objections	
Applicant’s arguments, see pg 5, filed 08/09/22, with respect to the claim objection of claim 12 have been fully considered and are persuasive. The claim objection has been withdrawn. 
	The typo “fromCJS001” has been amended to “from JS001”. Upon amendment this objection is rendered moot. 
112b rejections
Applicant’s arguments, see pg 6, filed 08/09/22, with respect to the claim rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The claim rejection of claims 4, 5 and 20 have been withdrawn. 
	Upon cancelation of these claims, the rejection is rendered moot. 

102 rejections
Applicant's arguments filed  08/09/22 have been fully considered but they are not persuasive. In regards to the cancelation of claims, the claim rejections of claims 4-5 and 14-15 have been rendered moot upon cancelation of the claims. 
	The rejections of claims 1-3, 8-9, 17-18, 20 and 24-25 are maintained. 

103 rejections
	Applicant’s arguments filed 08/09/22 have been fully considered but they are not persuasive. In regards to the cancelation of claims, the claim rejections of claims 4-5 and 14-15 have been rendered moot upon cancelation of the claims.
	The rejection of claims 1-3, 8-10, 17-18, 20, and 24-25 are maintained. The rejection of claims 30 and 31 are new introduced from addition of these claims. 

New/Maintained Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-9, 17-18, and 24-25 are rejected under 35 U.S.C. 102(a)1 as being
anticipated by Mason et al. Functional characterization of CFI-402257, a potent and selective Mps1/TTK kinase inhibitor, for the treatment of cancer. PNAS (2017) 114(12) 3127-3132 herein Mason as evidenced by Bio X Cell store page herein referred to Bio X Cell. These rejections are maintained. 
Mason teaches use of a CFI-402257 as a bioavailable anticancer agent. (Mason title). Mason also
teaches the structure of claim 1 in a method to treat cancer in mouse models. (See Abstract and Fig 1A).

    PNG
    media_image1.png
    305
    264
    media_image1.png
    Greyscale

Mason teaches that the therapy with CFI-402257 with an anti-PD-1 antibody caused complete tumor
regression in two of the eight tumors tested. (See Mason pg 3129 2nd col bridging parag. -pg 3130 1st
col). The method of treatment performed in Mason featured CT26 mouse colon carcinoma cells. (See
Mason pg 3129 2nd col bridging parag. -pg 3130 1st col). Mason teaches that the method used a hydrochloride or bisphosphate hemihydrate salt forms of CFI-402257. (pg 3131 2nd col. 2nd sentence
under “Compounds and Plasmids”).
As it was described above, Mason teaches a method using CFI-402257 and an immune
checkpoint inhibitor (anti-PD-1 antibody) (Claim 1). The instant specifications define a PD-1 inhibitor as
an immune checkpoint receptor protein. (See instant spec pg 4 [0018]). CFI-402257 was defined in the
instant spec to be the following formula

    PNG
    media_image2.png
    274
    457
    media_image2.png
    Greyscale

The immune checkpoint inhibitor of the method was a rat anti-PD-1 antibody called RMP1-14. (See pg
3131 2nd col. “Compounds and Plasmids”). The method Mason taught was in murine models. (See 3129
2nd col bridging parag. - pg 3130 1st col up to “Discussion”). Bio X cell teaches that RMP1-14 is a rat anti-mouse monoclonal anti-PD-1 antibody (Claims 2 and 3). Regarding claims 8 and 9, It is shown in the work of Mason that the PD-1 inhibitor restored anti-tumor T-cell activity and blocked T-cell inhibition in the combination therapy using CFI-402257 and an anti-PD-1 antibody (claims 8 and 9). The method of Mason used CFI-402257 in the form of a pharmaceutical salt (either in the form of hydrochloride or bisphosphate hemihydrate). Thus, claims 17-18 and 24-25 are anticipated as the claims only require the additional limitation to be in a pharmaceutical composition with additional limitations described in previous rejections. 
	
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 17-18, 24-25, and 30 is/are rejected under 35 U.S.C. 103 as being
unpatentable over WO2015/070349 herein referred to as Laufer and in view of Kwok et al.
Pembrolizumab (Keytruda). HUMAN VACCINES & IMMUNOTHERAPEUTICS (2016) 12(11) 2777–2789
herein Kwok. The rejections of claims 1-3, 8-10, 17-18 and 24-25 are maintained. Claim 30 is newly rejected based on addition to the claim set. 
Laufer teaches the use of pyrazolopyrimidine compounds as a pharmaceutical composition.
(Laufer abstract). Laufer teaches that pyrazolopyrimidine compounds can act as potent kinase inhibitors such as TTK inhibitors. (Laufer pg 2 1st parag. under “Summary of invention”). Laufer teaches that these compounds have anti-cancer activity against breast cancer, colon cancer, and ovarian cancer in cell culture studies. (Laufer pg 2 1st parag. under “Summary of invention”). Laufer teaches that their inventive compound can be of the following formula.

    PNG
    media_image3.png
    446
    404
    media_image3.png
    Greyscale

This structure contains a variety of species that can also include specific structures such as:

    PNG
    media_image4.png
    908
    603
    media_image4.png
    Greyscale

These structures can exist as shown or in pharmaceutically acceptable salts. Laufer discloses that a list of
cancers that the inventive compound can treat with the embodiment of colon cancer, renal cancer, head
and neck cancer, and pancreatic cancer. (pg 6 last paragraph-pg 7 line 7 and pg 7 line 32). Laufer teaches
methods to treat cancer and discusses combination therapies. (See pg 8) These combination therapies
include administration with surgery, radiation therapy, immunotherapy, endocrine therapy, gene
therapy, and administration of an anti-cancer agent. (Pg 8 last parag. -pg 9 line 5). In the embodiment of
immunotherapy, it is described that this method would include a means to help the immune system
recognize cancer cells, or response against cancer cells. It is discussed in Laufer that these
immunotherapies include active and passive immunotherapies wherein active immunotherapies
“stimulate the body’s own immune system” and passive immunotherapies generally “use immune
system components created outside of the body”. (pg 9 lines 20-25). Laufer teaches a few examples of
passive immunotherapies that include, but are not limited to monoclonal antibodies and targeted
therapies containing toxins. (See pg 9 lines 31-pg 10 line 20). Laufer also discloses that the
immunotherapy can include adjuvant immunotherapies using cytokines. (See pg 11 lines 16-25). While the overlap in subject matter between Laufer and the instant application is great, Laufer does not discuss using immune checkpoint inhibitors in combination with pyrazolopyrimidine compounds.
	Kwok teaches a review of Pembrolizumab (Keytruda) in the prior art. (See title). Kwok teaches
that PD-1 is one of the checkpoints that regulates the immune response. (Kwok abstract). Kwok teaches
that PD-1 ligation results in transduction of negative signals to T-cells. (Kwok abstract). Kwok teaches
that expression of PD1 on effector T-cells and PD-L1 on neoplastic cells enables tumor cells to evade
anti-tumor immunity. (Kwok abstract). Kwok teaches that blockade of PD-1 is an important
immunotherapeutic strategy for cancers. (Kwok abstract). Kwok teaches that Pembrolizumab is a highly
characterized humanized monoclonal anti-PD-1 antibody that has been extensively investigated in
numerous malignancies. (Kwok abstract). Kwok teaches that Pembrolizumab has been combined with other drugs targeting different pathways such as a Burton tyrosine kinase inhibitor acalabrutinib, PARP
inhibitor neriparib, ipilimumab, dabrafenib, trametinib, gefitinib, erlotinib, interferon alpha 2b,
indoleamine 2,3 deoxygenase inhibitors, epacandostat and indoximod. (See pg 2786 2nd col
“Pembrolizumab: Ongoing studies and development”).
Given the prior art, it would be obvious to a person having ordinary skill in the art before the
filing to combine pembrolizumab with the pyrazolopyrimidine compounds of Laufer. One would be
motivated to do so because Laufer suggest that the compounds of their invention would effective in a
combination therapy with immunotherapies. While Laufer doesn’t name an immune checkpoint
inhibitor like Pembrolizumab, Laufer suggest that immunotherapies that help the immune system
recognize cancer cells or enhance a response against cancer cells could be used in combination with
their invention. A specific mention of antibodies was made by Laufer but within the context of targeted
therapies. A person having ordinary skill in the art would try this therapy in combination because Kwok
suggest that PD-1 blockade prevents T-cell PD-1/tumor cell PD-L1 interaction leading to restoration of T-
cell mediated anti-tumor immunity and Pembrolizumab is a well characterized inhibitor of PD-1. (See
Kwok abstract and pg 2778 1st col bridging sentence). Thus, it can be shown that Pembrolizumab can
help the immune system recognize cancer cells or enhance a response against cancer cells which Laufer
states would be beneficial in the anti-cancer activity of their invention.
Regarding claims 1-3 and 8-10, as it was discussed above these claims are obvious over Laufer in
view of Kwok. Laufer discusses the base claim compound and Kwok discusses use of the immune
checkpoint inhibitor pembrolizumab.
Regarding claims 17-18 and 24-25, the above rejections focus on a method of treating
cancer using these claimed structures. The method of using these compounds reads on a 
composition comprising these compounds.
	Regarding claim 30, Kwok teaches the PD-1 inhibitor pembrolizumab. 
	

Response to Applicant’s Arguments


Rejections under §102
	The response to the Office’s rejections of claims 1,5, 8-9, 14-15, 17-18, 20 and 24-25 under 35 U.S.C. §102 has been met with cancelation of claims and the filing of a Declaration from Dr. Mason. 
	This declaration does not show sufficient facts, in weight and character, to establish that the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor. MPEP 717 relates to Prior Art Exceptions under AIA  35 U.S.C. 102(b)(1) and (2) and 717.01(a)(1) Evaluation of Declarations of Affidavits under 37 CFR 1.130(a) teach the Office’s requirements when considering Affidavits or Declarations. The MPEP teaches that 
“Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).” (See MPEP 717.01(a)(1)(B)(1)). 
The MPEP also teaches that 
“A mere statement from the inventor or a joint inventor, without any accompanying reasonable explanation, may not be sufficient where there is evidence to the contrary, such as a contrary statement from another named author that was filed in another application on behalf of another party. See Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (affirming rejection notwithstanding declarations by the alleged actual inventors as to their inventorship in view of a non-applicant author submitting a letter declaring the non-applicant author’s inventorship).” (See MPEP 717.01(a)(1)(B)(2)). 

When taking the MPEP teachings together with the Declaration filed 08/09/22 by Dr. Mason, it remains uncertain what roles authors Xin Wei, Rez Kiarash, Richard Brokx, Richard Hodgson, and Irina Beletskaya had in the claimed invention. The Declaration merely states that “(3) Of note, all the four inventors of the present application are also the co-authors of the cited reference Mason. (4) I (Dr. Mason) confirm that the relevant disclosure in reference Mason were made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. “ The requirement set by the MPEP of a “reasonable explanation of the presence of additional authors” has yet to be provided. In lieu of the facts, this Declaration is considered incomplete and the rejections under 102(a)1 are maintained until further evidence is provided. 

Rejections under §103 
	The response to the Office’s rejections of claims 1-5, 8-10, 14-15, 17-18, 20, and 24-25 under 35 U.S.C. §103 has been met with cancelation of claims, arguments that the references fail to teach the treatment of colon cancer, and the submission of unexpected results. 
	In regards to the cancelation of claims, the claim rejections of claims 4-5 and 14-15 have been rendered moot upon cancelation of the claims. 
	In regards to the assertion that the references fail to teach colon cancer found on pg 7 of the remarks, these arguments are not persuasive. Kwok teaches that microsatellite instability colon cancer has PD-L1 expression  (See pg 2778 “Role of PDL1 in tumor immune evasion” and “KEYNOTE 028” in Table 1). Kwok teaches that pembrolizumab prolonged  OS (overall survival) and PFS (progression free survival) in previously treated NSCLC and  PD-L1 was a valid biomarker to predict response for pembrolizumab. (See last sentence of “Pembrolizumab for the treatment of NSCLC”). Kwok teaches that PDL1 expression of ≥50% correlated with improved efficacy of pembrolizumab. (See “Pembrolizumab for the treatment of NSCLC” last sentence of 1st parag.). These results in combination show that colon cancer can be treated by pembrolizumab and that certain forms of colon cancer (microsatellite instability colon cancer) in particular may benefit greatly when using PD-1 blockade from PD-1 inhibitors. Laufer teaches that, in specific, that pyrazolopyrimidines with potent kinase inhibition characteristics like TTK protein kinase inhibition can have potent anticancer activity against many different cancers including colon cancer. (See pg 2 lines 7-10 and Examples C and D). Thus, one would be motivated to use a combination therapy involving a TTK protein kinase inhibitor and a PD-1 inhibitor to create a better colon cancer therapy. A person having ordinary skill in the art would try this therapy in combination because Kwok
suggest that PD-1 blockade prevents T-cell PD-1/tumor cell PD-L1 interaction leading to restoration of T-
cell mediated anti-tumor immunity and Laufer suggest that immunotherapies that help the immune system recognize cancer cells or enhance a response against cancer cells could be used in combination with their invention. 
	In regards to the applicant’s disclosure that the instant invention has “unexpected results” over the prior art found on pg 7 of the remarks, these arguments are not persuasive. The applicants point out that the present application had synergetic results and that it is surprising to note that the combination therapy-treated arm of FIG. 1D, two of the eight tumors completely regressed. Applicants achieve “similar results” in a duplicate experiment of FIG. 2D. Applicant also point out that the claimed combination therapy generated immunity to CT26 tumors. 
The synergetic results are not convincing because they fail to generally point out a trend associated with synergism. The following is a side-by-side comparison of the initial experiment of Example 3 and the duplicate experiment. 

    PNG
    media_image5.png
    1098
    636
    media_image5.png
    Greyscale

A few things are of note when point out the experimental results. 
FIGs 1 A-D correspond to the exact same experiment in FIGs 2A-D
Each line is a mouse 
CFI-402257 and the anti-PD-1 antibody are administering in different dose regimes. 
CFI-402257 is administered once daily for 21 days. The anti-PD-1 antibody is administered at days 0, 3, 6, and 10. This administration is important as it generally leads to “spikes” in the anti-PD1 graphs and to generally “smooth” lines for the CFI-402257 graphs. A person having ordinary skill in the art would expect to see similar graphs between these groups. It can be noted that in vivo results can be unpredictable in some aspects but these mice are the same type of designer mice, BALB/cJ mice. The expected differences between the experiments was expected to show a trend. 

    PNG
    media_image6.png
    259
    604
    media_image6.png
    Greyscale

It is unknown why only 2 of the 8 mice had tumor regression. The general trend between the other 6 mice do not show experimental similarity. For example, FIG 1D and FIG 2B have similar trends despite being different arms of experimentation. 

    PNG
    media_image7.png
    257
    271
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    252
    301
    media_image8.png
    Greyscale


The variance between these experiments would lead one having ordinary skill in the art to question why such variance occurred. The only similarity between FIG 1D and FIG 2D has been pointed out by the applicants as being that 2 mice showed tumor regression. It is unclear why the other 6 mice in each group did not show a similar trend. Thus, these arguments are not considered persuasive as it is uncertain why synergy was not observed in the other mice of these experiments. 
Applicants further argue unexpected results in that this combination therapy generated immunity to CT26 tumors in shown in the specification Example 4, see pg 7 of the remarks.  Generating immunity to certain cancer types is an expected result in immunotherapy. Kwok teaches that T-cell response to cancers relies on presentation of tumor-specific antigens on MHC molecules from APCs. (See pg 2782 2nd parag. 1st col.). Laufer teaches that immunotherapy can help the immune system recognize cancer cells or enhance a response against cancer cells. (See pg 9 lines 20-23). Kwok teaches that pembrolizumab can increase the efficacy of recognition of neoantigens in cancers with increased somatic mutations. (See “Molecular landscape in NSCLC for response to pembrolizumab” Kwok).  Thus, based off of the prior art this feature of  generating immunity to certain cancer types can be attributed to immunotherapy using an anti-PD1 antibody. 
Thus, the rejections under §103 are maintained. 
Conclusion

None of the claims are allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647